NOT FOR PUBLICATION                          FILED
                      UNITED STATES COURT OF APPEALS                      JUN 22 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 GUSTAVO ALFREDO CHAN-GOMEZ,                      No.     14-72934

              Petitioner,                         Agency No. A088-807-223

    v.
                                                  MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

              Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted June 14, 2016**

Before:        BEA, WATFORD, and FRIEDLAND, Circuit Judges.

         Gustavo Alfredo Chan-Gomez, a native and citizen of Guatemala, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s (“IJ”) decision denying his application for

asylum, withholding of removal, and protection under the Convention Against


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Torture (“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We review for

substantial evidence the agency’s factual findings. Zehatye v. Gonzales, 453 F.3d
1182, 1184-85 (9th Cir. 2006). We deny in part and dismiss in part the petition

for review.

      Chan-Gomez states he did not suffer past persecution, but contends he

established a well-founded fear of future persecution based on the incidents of

harm to various family members. Substantial evidence supports the IJ’s

determination that Chan-Gomez failed to establish he will be targeted on account

of a protected ground if returned to Guatemala. See Parussimova v. Mukasey, 555
F.3d 734, 740 (9th Cir. 2009) (“[t]he Real ID Act requires that a protected ground

represent ‘one central reason’ for an asylum applicant’s persecution”); Zetino v.

Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (“An [applicant’s] desire to be free

from harassment by criminals motivated by theft or random violence by gang

members bears no nexus to a protected ground.”). We reject Chan-Gomez’s

contention that the IJ erred in its analysis of his political opinion claim, or that the

BIA erred by summarily affirming the IJ’s decision. Thus, Chan-Gomez’s asylum

and withholding of removal claims fail. See Zetino, 622 F.3d at 1015-16.

      Finally, we lack jurisdiction to consider Chan-Gomez’s contention regarding

                                            2                                     14-72934
his CAT claim because he failed to raise this issue before the BIA. See Barron v.

Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004) (petitioner must exhaust issues or

claims in administrative proceedings below).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         3                                  14-72934